 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they have the same supervision, and that their duties are similarto those of other employees in the unit.Accordingly, we shall includedo the unit` all regular part-time employees who regularly work 8hours a .weeksAssistant managers have been excluded from the contract unit.Asthe record shows that they act, in effect, as comanagers and, haveauthority to hire and discharge in the absence of the store manager,we find that they are supervisors and shall exclude them from theunit.We shall direct elections in the following voting groups of em-ployees in the Employer's 12 stores in Milwaukee and WaukeshaCounties,Wisconsin, excluding meat department employees, man-agers, assistant managers, confidential secretaries, and supervisors asdefined in the Act :(1)All employees employed in the 10 stores in Milwaukee Countyexclusive of the Krambo Blue store.(2)All employees employed in the Krambo Blue store and theWaukesha-store.The appropriate unit which we find will be dependent upon theoutcome of the elections. If a majority of the employees in votinggroup (2) vote against representation, they will be taken to haveindicated their desire to be excluded from a unit in combination withthe employees in voting group (1). If a majority vote for representa-tion, the two groups together will constitute a single appropriate unit.The Regional Director is instructed to issue certification of rep-resentatives or certification of results as dictated by the outcome ofthe elections herein.[Text of Direction of Elections omitted from publication.]MEMBER MURDOC% took no part in the consideration of the aboveDecision and Direction of Elections.8 SeeC & HFoods,Inc.,100 NLRB 1483, 1485.Graphic Finishers, Inc.andNew York Paper Cutters and Book-binders Union,Local 119, affiliated with International Broth-erhood_of Bookbinders,AFL-CIO,Petitioner.Case No. 2-RC-8789,November 7,1957DECISION AND DIRECTION OF ELECTION-Upon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John J. Carmody,119 NLRB No. 50. GRAPHIC FINISHERS, INC.375hearing officer.'The hearing officer'srulings madeat the hearing arefreefrom prejudicialerrorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Rodgers,Bean, and Jenkins].Upon the entire recordin this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.On April 30, 1956, Local 250, A. I. W., was the bargaining repre-sentative of the Employer's employees.On that date it executed acollective-bargaining agreement with the Employer for a term end-ing April 30, 19583 The Intervenor, Local 362, contends that it is thesuccessorto Local 250, and to that union's 1956 agreement with theEmployer which bars this proceeding.The Petitioner, in effect,challenges the successorship of Local 362 and contends that the 1956contract cannot serveas a bar.The Employer takes no position onthe contract-bar issue.The relevant facts concerning the alleged successorship of Local 362are as follows:During the latter part of 1956 and the early part of1957 considerable "bad publicity" concerning International Union,Allied IndustrialWorkers of America, AFL-CIO, herein calledA. I. W., appeared in the American and Spanish language news-papers 3Thereafter, the executive board of Local 250met at a spe-cialmeeting on February 13, 1957.At this meeting the executiveboard members, some 13 in number, voted to disaffiliate from theA. I. W., and also agreed that the Local's officers should search for an-other union with which Local 250 couldaffiliate.4On or about Feb-'On August19, 1957, after the close of the hearing,the Petitioner requested the Board toreopen the record and permit it to introduce certain additional information concerningLocal 250, International Union, Allied Industrial Workers of America,AFL-CIO, hereincalled Local 250; Local 362, IBT,AFL-CIO, hereincalled Local 362; and certain indi-viduals, most of whom appeared as witnesses in the Board proceeding.In the alternative,it requests the Board to take judicial notice of hearings before the United States SenateSelect Committee on Improper Activities in the Labor or Management Field during whichthe information in question was allegedly developed.In view of our determination herein,and as the record in the proceeding adequately presents the issues, we find it unnecessaryto reopen the record for further hearing,or to take judicial notice of the Senate Com-mittee'shearings.a Althoughthe contract was entered into by the Employer and Local 250, United Auto-mobileWorkers ofAmerica,AFL, we notethat effectiveJuly 1,1956,International Union,United Automobile Workers of America,AFL-CIO,changed its name to InternationalUnion, Allied IndustrialWorkers of America,AFL-CIO.Advance Stamping Company,Brighton Division,Case No. 7-RM-162, issued July 30,1956(not reported in printedvolumes of Board Decisions and Orders).-3It is not clear whether or not there was also certain"bad publicity"concerning Local250.4It appears that the president of Local 250"went shopping"for a new internationalunion with which to affiliate. 376DECISIONS OF NATIONAL. LABOR RELATIONS BOARDruary 18, 1957, Local 250 received a letter from the president of theA. I. W. notifying it that the executive board of the A. I., W. had re-voked the charter. of Local 250 because "the operation of Local Union250 is incompatible with the principles, practices, constitution andlaws of our International Union, and the Constitution and Codes ofthe American Federation of Labor-Congress of Industrial Organiza-tions." sThe letter also notified Local 250 to turn over to the presi-dent of the A. I. W. its charter and all books, documents, papers,property, and effects of Local 250, including collective-bargainingagreements and all funds, evidence of funds, and bonds.On Febru-ary 19, 1957, the president of Local 250 notified A. I. W., by telegram,that the action of the A. I. W. executive board was contrary to theprovisions of the international constitution and that Local 250 wouldtreat the A. I. W. action as a nullity.None of the property and fundsrequested by the A. I. W. was ever turned over to it.On February 19, 1957, at about 8 a. m. Neil Lebin, recording secre-tary of Local 250, went to the Employer's plant.He entered intopersonal conversations with a few of the employees, and informedthese employees that the executive board of Local 250 had decided todisaffiliate from the A. I. W., and that the Local's officers were search-ing for another international union with which to affiliate.Whenqueried by some of the employees as to which international unionLocal 250 would affiliate with, Lebin indicated that he did not know.From the credible evidence in the record, it is clear that Lebin didnot call or conduct any meeting of the employees,6 nor was a votetaken among the employees to determine whether or not they ap-proved the disaffiliation action of their executive board.7Indeed, it& The letter was dated February 13, and stated that the revocation of Local 250's charterwas by unanimous action of the A. I. W. executive board on February 7, 1957..fi It would appear that substantially all of the employees were members of Local 250 atthe time.? The Intervenor contends, in effect, that the employees approved, by vote, the dis-affiliation action at a meeting of the employees on February 19.To support its contentionit introduced a document, prepared by Lebin, purporting to be a summary of the minutesof the meeting.The document reads as follows :Brother Lebin informed the members that our local union is disaffiliating from ourInternational,and goinginto another International, which will be more beneficial forour members.Which was discussed at our Executive Board Meeting. (sic) Vote takenand passed by acclimation.(Signed by)Raphael O. Millin, Gasper Vazquez,Nick Raia.However, when queried concerning the alleged vote taken, Lebin admitted that no votewas taken because it seemed to him that those employees around him were in favor ofmoving out of the A. I. W. In addition, Millin admitted there was no meeting of theemployees ; that no vote was taken;and that he signed the document during a privateconversation with Lebin because Lebin told him he was trying to get a few signaturesto transfer Local 250's affiliation.Vazquez, another signer, also testified that no meet-ing was held that morning ; that no vote was taken among the employees;and that hesigned the document after Lebin told him it was to change Local 250 to another interna-tional union.Vazquez also testified that he really didn't know what he had signed becausehe cannot read English and no one read the document to him before he signed it.Raia,the third signer,testified that Lebin did not speak to any group of employees;that hedid not see any vote being taken ; that there were only 2 or 3 employees nearby when he GRAPHIC FINISHERS, INC.377would appear. that only a few of the employees were aware of Lebin'svisit to the plant that morning.On February 20, 1957, the executive board of Local 250 met in jointsession with the executive board of Local 362.8At this meeting amotion that Locals 250 and 362 merge, that all assets, including thecharter of Local 362, be turned over to Local 250, and that Local 250,A. I. W., change its name to Local 362, I. B. T., was adopted unani-mously.New officers of Local 362 were thereafter elected by theexecutive board members present at the meeting.Following themeeting, the assets, including the charter of Local 362, were turnedover to Local 250, and Local 250 changed its name and is now knownas Local 362, I. B. T.Thereafter, Lebin, serving as business representative of Local 362,had application cards for membership in Local 362 and authorizationfor dues deduction passed to the employees of the Employer's plant.It appears that none of these cards were signed by the employees.Subsequently, during the latter part of February 1957, or earlyMarch 1957, a meeting of all day-shift employees was held in theplant.Lebin spoke to the employees and told them of the merger ofLocal 250 and Local 362, and of the affiliation with the Teamsters.The employees were not asked to ratify or to otherwise signify theirapproval of the change in affiliation, but Lebin did ask them to signcards for membership in Local 362 and to authorize the deduction ofdues.None of the assembled employees signed the cards. Instead,they indicated that they did not want Local 362 as their bargainingrepresentative, and then they walked out of the meeting. It appearsthat no meeting for the second- and third-shift employees was everheld.Sometime later, Lebin again returned to the plant and spokeprivately to three employees in a private office of the Employer.Lebin again attempted to convince the three employees that theyshould sign the cards for Local 362, but they refused to do so.Thereafter, during the early part of March, the Employer receivedtwo documents from Local 362. The first document notified the Em-had the conversation with Lebin;that he signed because Lebin told him Local 250 wasdisaffiliating from the A. I. W. and his signature was only a formality ; and that heiloesn'tremember reading the document before he signed it.It further appears that when Lebinappeared at the plant,the third-shift employees were just leaving their work stations andthe day-shift employees were just arriving for work.There are approximately 6 employeesassigned to the third shift and approximately 72 employees on the day shift.Lebin admitsthat out of about 78 employees he talked to only about25.Moreover,it is clear that theemployees on the second shift,some 20 in number,were never consulted concerning thedisaffiliation.9As indicated elsewhere herein,Local 362,the Intervenor herein, is affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, AFL-CIO, herein called the Teamsters.The United States District Court, Southern District ofNew York, in a proceeding entitledLacey v. Lufrano,et at.,Civil 108-90, dated May 7,1956,found that Local 362 is one of the seven paper locals fraudulently chartered solelyto influence the results of an election of officers to Joint Council#16 of the Teamsters. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer that Local 250 had disaffiliated from the A. I. W. and had be-come affiliated with Local 362 of the Teamsters. In addition, it con-tained the following :Your contract with Local 250 will continue unchanged and unaf-fected by the Local's change in International affiliation exceptthat it is agreed that wherever the name Local Union 250, AlliedIndustrialWorkers, appears in said agreement, the name Ware-house and Processing Employees Union, Local 362, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, AFL-CIO, shall be deemed substituted in placethereof.With such substitution of name, the agreement betweenus shall continue in full force and effect until the expiration datecontained therein.The Employer, although apparently requested to do so, never signedthis document.The second document received by the Employer wasa proposed supplemental agreement which it was to sign and return toLocal 362.This supplemental agreement contained the followingprovisions :1.That the Union (Local 362) is the successor to the predeces-sor (Local 250, A. I. W.) as collective Bargaining Agent for theEmployees involved herein, and that the Contract heretoforeentered into between the Predecessor and the Company shall bedeemed the Contract existing by and between the Union and theCompany, the respective parties hereto.2.That, the Company does hereby recognize the Union as thesole collective bargaining representative on behalf of all em-ployeeswho are covered under the prior Contract with thePredecessor.3.That the Contract heretofore in effect and as succeeded toby the Union herein shall continue to be in full force and effectup to and including the expiration date thereof.The Employer also refused to sign the second document, and it wasnever returned to Local 362.On March 14, 1957, upon request of an employee, the Employerceased deducting membership dues for Local 250 from the pay en-velopes of all his employees.From that time to the present, no duesdeductions have been made, no union meetings have been held, therehave been no shop stewards in the plant, and there have been no ef-forts by any party to enforce the contract.In view of the foregoing, and on the basis of the entire record, itis clear that the purported transfer of bargaining authority from GRAPHIC FINISHERS, INC.379Local 250 of the A. I. W. to Local 362 of the Teamsters was accom-plished neither at the behest nor with the consent of the employeesof the Employer. Indeed the employees had little, if any, voice in theselection of the union to which their bargaining rights had been trans-ferred.Under these circumstances, we find, contrary to the Intervenor,that the Intervenor is not in fact the successor in interest to Local 250,as collective-bargaining representative of the Employer's employees,or to its contract with the Employer, and the Intervenor cannot urgeLocal 250's contract as a bar to these proceedings.'As the contract in question is not otherwise urged as a bar to theseproceedings, and in view of all the events which transpired since Feb-ruary 1957, and as it appears that Local 250 is not administering thecontract in the customary manner and is to all intents and purposesnot now a functioning bargaining agent for the Employer's employees,we find that the contract between the Employer and Local 250,A. I. W., does not bar these proceedings.1°.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.In accordance with the agreement between the parties, we findthat the appropriate unit for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act is as follows :All pressmen, assistant pressmen, feeders, operators, flyboys, box-boys, cutters, strippers, strippers helpers, shipping clerks, tablemen,and general help employed by the Employer at its greeting card man-ufacturing plant in Brooklyn, New York, excluding all office clericalemployees, sales employees, guards, and supervisors within the mean-ing of the Act.[Text of Direction of Election omitted from publication.]° Cleveland Decals, Inc.,99 NLRB 745. SeeTurco Milk Transportation Co., Inc.,115NLRB 1733.Cf. R. C. Williams & Company, Inc.,107 NLRB 933.Local 362 contends that whether or not it received approval of the Employer's employees"is unimportant and . . . immaterial" as it received the approval of its members workingfor other companies.We do not agree.The evidence submitted by Local 362 to supportthis'contention is insufficient to determine accurately whether or not a majority of themembers of Local 250 actually favored affiliation with the Teamsters.Thus, it does not ap-pear that Local 250 ever conducted a general membership meeting ; and although there issome evidence in the record showing that approximately 28 individual plant meetings wereconducted at various companies having contracts with Local 250, it appears that at only2 of these alleged meetings did the employees have an opportunity to vote on the questionof affiliation with the Teamsters.At the other meetings, it appears that the employees wereconsulted only with respect to disaffiliation from the A. I. W.Moreover, as the recorddoes not indicate the total number of the membership of Local 250,the evidence submittedconcerning the union members attending the various alleged shop meetings is insufficient toestablishwhether a majority of Local 250'smembers approved the affiliation with theTeamsters.11 See J.J.Tourek ManufacturingCo., 90 NLRB5; Roy L. Albertson,d/b/a RadioStationIVBNY,92, NLRB 1561.